Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Allowable Subject Matter
Allowance for claims 1-2, 4-17 and 19-25 as stated in office action dated 01/12/2021 are withdrawn in view of double patenting rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-17,19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/537,770 in view of Mok et al. (US 2008/0061808 A1). The instant application claims are broader in every aspect than the copending Application claims and are therefore an obvious variant thereof. Regarding claims 1, 4, 6 and 19 although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the copending application in view of Mok et al. (hereafter Mok) discloses all the limitations of the claims 1, 4, 6 and 19. That is claim 18 of ‘770 Application discloses all the elements of the probe card except for the number and distribution of the contact elements abutting onto the second face of the flexible membrane at the first portion are different to the number and distribution of the contact tips abutting onto the first face of the flexible membrane at the first portion; and wherein the testing head comprises at least one upper guide and at least one lower guide, each having guide holes within which respective contact elements are slidingly housed, the at least one upper guide and at least one lower guide having a gap therebetween. Mok at fig. 14A, 23 and at ¶0083 discloses a probe card comprising the number and distribution of the contact elements [one group of 370] abutting onto the second face of the flexible membrane [520] at the first portion [portion of 520 for one group of 370] are different [different numbers of 620 and 370] to the number and distribution of the contact tips abutting onto the first face [face of 520 near 470] of the flexible membrane at the first portion; and wherein the testing head [375] comprises at least one upper guide [guide near 209, as shown in fig . 23] and at least one lower guide [guide near 520, as shown in fig . 23], each having guide holes within which respective contact elements are slidingly housed, the at least one upper guide and at least one lower guide having a gap therebetween. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date modify ‘770 Application with teaching of Mok, in order to make excellent electrical contact between them (see ¶0023). Regarding claim 2, Mok at fig. 19C suggests height of the contact tips. Claims 5 and 7 are obvious to Mok. Regarding claim 8, Mok discloses high frequency connection to the testing apparatus. Regarding claims 9 and 20, Mok at fig. 23 discloses contact elements not in the first group being electrically insulated from contact tips of the first group. Regarding claims 10 and 21, Mok at fig. 23 discloses connection conductive tracks. Regarding claim 11, Mok discloses High frequency signals. Regarding claim 12, Mok at fig. 23 discloses contact pads on the second face for contacts elements. Regarding claims 13 and 22, Mok at fig. 13 discloses conductive material. Regarding claims 14 and 23 Mok at fig. 23 discloses smaller contact elements as claimed. Regarding claims 15 and 24, Mok at fig. 23 discloses more contact area for each contact elements on flexible membrane, as claimed. Regarding claims 16 and 25, ‘770 Application at claim 18 discloses claimed limitation. Regarding claim 17, as stated above at rejection of claim 2, ‘770 Application in view of Mok discloses all the elements. Regarding claim 19
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 12, 2021

/PARESH PATEL/Primary Examiner, Art Unit 2868